﻿Allow me to congratulate the President on his election to chair the thirty-ninth session of the General Assembly. His reputation as a skilled diplomat and a statesman of wise judgement assures us of the sober yet dynamic leadership that we need in the Assembly to accomplish our tasks.
99.	We should all be sadly remiss if we failed to commend the Secretary-general on his endeavours in the cause of peace and on his report on the work of the Organization. The secretary General is both a staunch defender and a stem critic of the United Nations. In performing that important and necessary task he has put all of us in his debt.
100.	The Philippines warmly welcomes Brunei Darussalam as the 159th Member of the United Nations. The historic ties between Brunei and the Philippines are centuries old, and these have found modern reaffirmation in their active partnership in the Association of Southeast Asian Nations [ASEAN], where they share common goals, aspirations and perceptions of regional peace, security and stability with the other members of ASEAN.
101.	I speak today at the same rostrum where my illustrious predecessor, Mr. Carlos P. Romulo, on many occasions delivered, with great eloquence and uncommon wit, the Philippine policy statements. Mr. Romulo has sought retirement after a long public life in distinguished service to his country and people and to humanity, as a passionate advocate of the United Nations, sharing deeply its resolve to "save succeeding generations from the scourge of war". We all miss Mr. Romulo at these sessions of the Assembly, but we find comfort in the thought that we can still avail ourselves of the gems of wisdom that he has left in the annals of this international body.
102.	Of the numerous photographs taken by the astronauts from outer space, there is one that is firmly impressed on our minds. It is the picture of the earth, taken from hundreds of thousands of miles away, showing a globe of ethereal quality and breath-taking beauty, suspended in space, calm, serene and peaceful. But as we look around us we are confronted by the chilling realization that we live in a world riven by suspicion and distrust, a world obsessed by the frenzied competition to accumulate weapons of mass destruction, a world where peace is constantly challenged by the overwhelming drive to dominate, to impose one's superior will on weaker parties, and to use both guile and armed strength to achieve such ends.
103.	Indeed, the peace of the world today hangs in a fragile balance; the world is on the brink of a self-imposed holocaust of dimensions so vast it could erase human civilization from the face of the earth.
104.	Let me turn to a most vital issue of our time. The subject of nuclear arms and their control has for too long been cluttered with the doctrines, concepts and esoteric jargon of the war room strategist and nuclear arms specialist. It is time for us to sweep all these aside and get down to the elementary facts which all of us can understand.
105.	First, nuclear weapons do not confer absolute security, and accumulating more and more of them diminishes security. Secondly, there can be no limited nuclear war. Once nuclear weapons are used, their use will escalate into a full nuclear exchange that could spell the death of all of us. The profound global climatic changes following the onset of the nuclear night, as both Soviet and American scientists have recently described it, will not spare even those of us outside the immediate areas of nuclear blast and radiation. Thirdly, human civilization as we know it will be effectively exterminated.
106.	Our generation has coined a word to describe the deliberate destruction of a group of people— "genocide". What word shall we use to describe the extermination of the entire human race? Shall we call it "humanicide"? Will the nuclear superpowers in the end be responsible for this absolute, this final crime against humanity? Shall they be the ultimate perpetrators of "humanicide"?
107.	The nuclear Powers have among them more than enough of the instruments of nuclear death to extinguish the human race. By the same token, they have in their hands the power and the means to ensure the survival of human civilization on earth. The options are clear to all of us.
108.	Surely, it should not be impossible for the nuclear Powers to see that, for man to survive, there can be only one possible course: we must utilize to the fullest extent the available means of negotiation and diplomacy to end the nuclear arms race and to reduce and eventually eliminate nuclear weapons.
109.	In the light of recent statements of the leaders of the superpowers, we are encouraged by the possibility of new initiatives emanating from them that could lead to resumption of negotiations.
110.	All over the world the flashpoints of danger of last year and prior years continue to fuel global unrest and instability. Foreign troops continue to occupy Kampuchea, imposing on its people the terrors of war and economic deprivation and sending thousands of them desperately to seek refuge in other lands. My delegation hopes that the repeated calls of the international community for the total withdrawal of all foreign armed forces from Kampuchea and a comprehensive political settlement of the Kampuchean problem will finally be heeded by the parties concerned. The Philippines will continue to work for the ultimate triumph of the principle of self-determination in Kampuchea.
111.	Thousands of people have died and are dying violently each year in Afghanistan—people trapped in a savage war between foreign military occupiers and the Afghan fighters who seek to restore their national independence and sovereignty. The Philippines will continue to support the efforts of the secretary General to achieve a peaceful political solution to the problem of Afghanistan.
112.	We should guard against the illusion that stability has been achieved in the Middle East. Until the right of the Palestinian people to self-determination is accepted, the Middle East will remain a tinderbox posing serious threats not just to regional peace but also to the peace of the entire international community. We therefore urge renewed discussions on the modalities for the establishment of a Palestinian State.
113.	Success continues to elude the efforts of several States to bring to an end the dangerous conflict between Iran and Iraq. My delegation will fully support conciliatory efforts to bring peace and stability to the Gulf, a region of sensitive importance to many States where protracted war between two countries heightens the risk of escalated violence and enlargement of the area of conflict.
114.	The inherent evil of apartheid continues to fuel violence in South Africa and instability in that part of the African continent. South Africa's new Constitution, which purports to liberalize its policy of racial separation, merely deepens the chasm between the black majority and the white minority. Until the vast majority of the disenfranchised population is made a full part of the political process, apartheid will remain.
115.	The people of Namibia, long deprived of their independence, continue to pursue their struggle for national liberation. My delegation hopes to see the implementation of the United Nations plan for the independence of Namibia, so that the Namibian people can finally beg n the task of building a nation and a viable economy which can contribute to peace and progress in southern Africa.
116.	The internecine conflicts in Central America have destabilized a once peaceful and prosperous region of the world, exacting a grim toll, through armed violence, in lives lost and properties destroyed. My delegation, sensitive to our close historic and cultural ties to the countries of Central America, fully supports the initiatives of the Contadora Group for the restoration of peace and stability in that region.
117.	Tensions persist in the Korean peninsula. My delegation takes a positive posture on the initiatives undertaken by both sides that could lead to a peaceful reunification of the Korean peninsula. The interests of world peace and security would be served if North and South Korea could return to the negotiating table. In keeping with the principle of universality, they could, if they so desired, become Members of the United Nations without prejudice to reunification.
118.	A cause of future conflict lies at the bottom of the sea. In the past, wars have been fought over mineral deposits on land. The fabulous abundance of poly-metallic nodules in the deep seabed—the future source of manganese, cobalt, copper and nickel— could trigger dangerous conflicts and confrontations, unless the United Nations Convention on the Law of the Sea's and the regime set out in the Convention for the exploration and exploitation of the resources of the deep seabed in the international area are implemented and respected by all.
119.	We note with concern, therefore, the Provisional Understanding regarding Deep Seabed Matters concluded at Geneva on 3 August 1984 by eight industrialized countries. In our view, the agreement is contrary to the letter and the spirit of the United Nations Convention on the Law of the Sea. 

120.	The Philippines has ratified that Convention and my delegation earnestly urges others to do the same so that it may come into force very soon.
121.	The dismal picture of the world today is becoming even gloomier and more tragic because of the increasing economic inequalities among nations and peoples. The consequence is the uncontained deterioration of conditions in the poorer countries of the world. There can be no real peace without economic security.
122.	Peace, as understood by small and poor countries and their peoples, means the satisfaction of the basic needs of man; it means the preservation and sustenance of human life and the improvement of its quality. Since the United Nations is a vital instrument for peace, it must have the development of humanity at the very heart of its activities.
123.	It is in the interest of all countries—developed and developing—that global economic recovery should be sustained in a manner which would effectively halt the massive debilitating effects of recession on international growth and stability. The early signs of economic recovery, however, have not made the desired impact on the development efforts of small and poor countries. On the contrary, for many of them their efforts at development have been even more difficult, if not altogether frustrated.
124.	For economic recovery to foster global peace and security, continuous efforts should be undertaken towards a comprehensive and equitable solution of the development problems of many countries. To attain this objective, the position of the developing countries in such areas as international trade, global industrialization, money and finance, food and agriculture, and energy should be taken fully into account.
125.	The requirements of the developing countries in international trade would include, among others, first, the liberalization of trade and the reduction if not elimination of nontariff barriers, such as quotas, seasonal restrictions, licensing requirements, variable levies and antidumping regulations; and, secondly, the elimination of the so-called voluntary export restraint schemes which are undertaken on a bilateral and discriminatory basis outside the principles and rules of the General Agreement on Tariffs and Trade.
126.	Developing countries need to augment their industrial output and to increase their share in total world industrial production to support the self-reliant growth of their economies. But in order for them to be able to do so, they should be provided with all the needed assistance, including the transfer of technology. In the final analysis, the meaning of industrialization is to contribute to the eradication of endemic poverty in the developing world.
127.	In many developing countries the problems of hunger and malnutrition cannot be adequately addressed because of their balance of payments difficulties and mounting external debts. This suggests that current international efforts to relieve food scarcity in many areas of the world should be expanded. The impediments to food sufficiency and its availability on a wider basis, including the problems of production and distribution, should receive intensive scrutiny.
128.	The international monetary and financial system should be made increasingly responsive to the needs and interests of developing countries. The reform of the system should be supportive of a balanced and equitable development of the world economy and accelerated development of developing countries. It should also encourage the flow of official development assistance and increase regional development finance in response to the growing needs of developing countries. Furthermore, the reforms should focus on the resolution of the external debt problems of developing countries, now estimated to be in excess of $550 billion.
129.	Food and energy are interrelated. Every increase in the price of energy has adverse repercussions on the costs of production and distribution of food. The need to industrialize and to produce adequate food supplies will require an increase in energy supplies. If, however, the costs of access to energy supplies are prohibitive, the developing countries would be even more seriously handicapped in their development programmes and projects.
130.	After 39 years of the United Nations, the picture of the world today seems indeed bleak and discouraging. The prevalence of pockets of war in many comers of the world, of unprovoked acts of aggression by more powerful nations against weaker nations, of unabated racial discrimination, of the growing economic imbalance between the rich and the poor countries of the world with the resulting social inequalities and of the spreading hunger and misery among large sections of the earth's population—all that and more are the hard realities we must face.
131.	Many independent observers feel that, tested in the light of its aims and the principles embodied in its Charter, the United Nations has failed, and that it seems unable to accomplish the objectives for which it was founded. This may not be entirely correct or true, but it should make us take a hard second look at the Charter itself, because the perceived inadequacies of the world Organization may actually spring from factors inherent in its own constitution.
132.	We must not allow initiatives to review the Charter to languish from lack of support. We should devote our most vigorous and sustained efforts to make the Organization a more effective instrument for the attainment of its avowed objectives.
133.	The United Nations, after all, is the only remaining hope of mankind for universal peace and security. It is man's last best hope to free himself from hunger and fear. In your own words, Mr. President, "the world would become a more dangerous place without the United Nations". Accordingly, our solemn duty is to preserve and strengthen the world Organization while the opportunity exists and while time may still be on our side. That is the challenge confronting us today.

